 1                                                                                JS6

 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11
12 JEFFREY E. BRANDLIN, Receiver for                     Case No. 2:21-cv-00697-SVW-KES
   NTV Financial Group, Inc.,
13
                 Plaintiff,                              ORDER AND JUDGMENT
14
          v.
15                                                       Date: May 10, 2021
   A BETTER WAY LLC, a California                        Time: 1:30 p.m.
16 limited liability company;                            Place: Courtroom 10A
   TOM LE, an individual; and                                   350 W. 1st Street
17 LE’S AUTO REPAIR & BODY, INC.,                               Los Angeles, California 90012
   a California corporation,
18
                 Defendants.
19
20
21             The Motion of Jeffrey E. Brandlin, Receiver for NTV Financial Group, Inc.,
22 for the entry of a Default Judgment against Defendants Tom Le and Le’s Auto
23 Repair & Body, Inc. came on for hearing, having been duly noticed, on May 10,
24 2021 at 1:30 p.m. before the Honorable Stephen V. Wilson, United States District
25 Court Judge. The Court having found that entry of Default Judgment is appropriate,
26             IT IS HEREBY ORDERED AND ADJUDGED:
27             1.         Judgment in this case is granted in favor of Plaintiff Jeffrey E.
28 Brandlin, Receiver for NTV Financial Group, Inc., and against Defendants Tom Le
     17118.1:10209948 2
                                                   JUDGMENT
